Citation Nr: 0832183	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 740	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service during World War II, 
from September 1942 to October 1945.  He died in August 2005.  
The appellant is his widow (surviving spouse).  She appealed 
to the Board of Veterans' Appeals (Board) from a June 2006 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).

As support for her claims, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2008.

Regrettably, the Board must remand this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

In response to her claims, the RO sent the widow-appellant a 
letter in January 2006 essentially informing her that to 
establish her entitlement to service connection for the cause 
of the veteran's death, the evidence must show that the 
condition causing his death had its onset in service or was 
permanently aggravated by his military service.  And to 
support her claim for DIC benefits, the letter indicated the 
evidence must show he died while on active duty or [as is 
specifically contended here] that he died from a service-
connected injury or disease.  The letter did not, however, 
also inform her of the disabilities for which service 
connection was in effect at the time of his death or advise 
her that the claim could be substantiated as well by evidence 
showing his service-connected disabilities caused or 
contributed substantially or materially to his death.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court/CAVC) 
addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the 
context of a claim for DIC benefits under 38 U.S.C.A. § 1310.  
The Court held that, because the RO's adjudication of a DIC 
claim hinges first on whether a veteran was service-connected 
for any condition during his or her lifetime, the § 5103(a) 
notice in such a claim must include, among other things, 
a statement of the conditions (if any) for which a veteran 
was service-connected at the time of his or her death.  Hupp, 
21 Vet. App. at 352-53.

Here, the widow-appellant did not receive this required pre-
decisional notice.  And records show that, at the time of his 
death, the veteran had established service connection for 
post-traumatic stress disorder (PTSD), bilateral hearing 
loss, and tinnitus.  His PTSD had been rated as totally, 
i.e., 100-percent disabling effectively since April 29, 2004.  
So the Board must remand this case for the issuance of 38 
U.S.C.A. § 5103(a)-compliant notice pursuant to Hupp.

That said, however, the appellant alleged in testimony during 
her January 2008 videoconference hearing that the veteran 
"should have been" rated as 100-percent disabled for more 
than 10 years immediately preceding his death in August 2005.  
In other words, she is claiming what amounts to 
"hypothetical" entitlement to DIC under § 1318, but this 
generally is no longer a viable basis for receiving this 
benefit.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000):  a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit Court held that, for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 
2002) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."  However, in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit Court addressed a challenge to the 
validity of 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
Court concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans' benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (38 U.S.C.A. 
§ 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The 
Federal Circuit Court remanded the case and directed VA to 
stay all proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit Court 
held, in part, that 38 C.F.R. § 3.22 as amended was not 
invalid insofar as it precluded "hypothetical entitlement" as 
an additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit Court held that VA 
could properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening:  "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  In Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), the Court determined that 
the theory of "hypothetical entitlement" should be applied 
on a limited basis, i.e., only to claims pending on the date 
of the change of 38 C.F.R. § 3.22, January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.

And, here, there was no claim pending for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 on January 21, 2000 
(keeping in mind the veteran did not die until more than five 
years later - in August 2005), although he had had a total, 
i.e., 100 percent rating for his PTSD when he died, 
effectively since April 2004.  Thus, "hypothetical 
entitlement" is not for application in this case.

Moreover, the notice and duty to assist provisions are not 
applicable to a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  These 
DIC matters involve an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  See, e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).



It further deserves mentioning that 38 C.F.R. § 3.22 was 
amended in December 2005 and now provides, in pertinent part, 
[f]or purposes of this section, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and one of the following 
circumstances is satisfied:  (1) the veteran would have 
received total disability compensation at the time of death 
for a service-connected disability rated totally disabling 
for the period specified in paragraph (a)(2) of this section 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; 
or (2) additional evidence submitted to VA before or after 
the veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).

And as for her cause-of-death claim, the widow-appellant 
needs medical evidence to support the allegations she made 
during her videoconference hearing - namely, medical 
evidence indicating the veteran's participation in a chemical 
war battalion exposed him to toxic chemicals, which, in turn, 
led to his fatal lung cancer.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This may also include medical evidence indicating the other 
conditions listed on his death certificate as contributing to 
his death - prostate cancer (metastasized), congestive heart 
failure (CHF), and chronic obstructive pulmonary disease 
(COPD), contributed substantially and materially and were 
also attributable to his military service.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the appellant a letter that 
complies with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Specifically, the 
letter must advise her of the disabilities 
for which service connection was in effect 
at the time of the veteran's death (PTSD, 
bilateral hearing loss, and tinnitus), and 
explain what information or evidence is 
necessary to substantiate a claim for 
service connection for the cause of his 
death on the basis of direct and secondary 
service connection.  Hupp, supra.  The 
letter must specifically inform the 
appellant of which portion of this 
evidence is to be provided by her and, 
which part, if any, VA will attempt to 
obtain for her.

2.  Then after giving her an opportunity 
to respond to this additional notice, 
readjudicate the claims in light of any 
additional evidence.  If the claims are 
not granted to the appellant's 
satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




